     Case 6:20-cv-00477-ADA Document 83-1 Filed 03/17/21 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                           WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a
BRAZOS LICENSING AND
                                          Case No. 6:20-cv-00477-ADA
DEVELOPMENT,
                                          Case No. 6:20-cv-00482-ADA
                  Plaintiff,

v.
                                           JURY TRIAL DEMANDED
DELL TECHNOLOGIES INC., DELL
INC., AND EMC CORPORATION,

                  Defendants.




        DECLARATION OF BRIAN A. ROSENTHAL IN SUPPORT OF
       DEFENDANTS’ RESPONSIVE CLAIM CONSTRUCTION BRIEF
            REGARDING PATENT NOS. 7,424,020 & 8,913,489
         Case 6:20-cv-00477-ADA Document 83-1 Filed 03/17/21 Page 2 of 4




        I, Brian A. Rosenthal, declare as follows:

        1.     I am an attorney permitted to practice law before this Court pro hac vice and am

licensed to practice law in New York and the District of Columbia. I am a partner with the law

firm of Gibson, Dunn & Crutcher LLP and counsel of record for Defendants Dell Technologies

Inc., Dell Inc. and EMC Corporation in the above-captioned action. I have personal knowledge

and/or am directly informed of the matters stated below and, if called, would testify to them under

oath.

        2.     Attached hereto as Exhibit 1 is a true and correct copy of the October 3, 2006 Non-

Final Rejection, from the file history of U.S. Patent No. 7,424,020. This was retrieved from the

United States Patent Office’s website (https://portal.uspto.gov/pair/PublicPair) on March 13, 2021.

        3.     Attached hereto as Exhibit 2 is a true and correct copy of the April 3, 2007 Final

Rejection, from the file history of U.S. Patent No. 7,424,020. This was retrieved from the United

States Patent Office’s website (https://portal.uspto.gov/pair/PublicPair) on March 13, 2021.

        4.     Attached hereto as Exhibit 3 is a true and correct copy of the June 25, 2007

applicant’s argument, from the file history of U.S. Patent No. 7,424,020. This was retrieved from

the United States Patent Office’s website (https://portal.uspto.gov/pair/PublicPair) on March 13,

2021.

        5.     Attached hereto as Exhibit 4 is a true and correct copy of the October 3, 2002

claims, from the file history of U.S. Patent No. 7,424,020. This was retrieved from the United

States Patent Office’s website (https://portal.uspto.gov/pair/PublicPair) on March 13, 2021.

        6.     Attached hereto as Exhibit 5 is a true and correct copy of the January 3, 2007

applicant’s argument, from the file history of U.S. Patent No. 7,424,020. This was retrieved from

the United States Patent Office’s website (https://portal.uspto.gov/pair/PublicPair) on March 13,



                                                 1
         Case 6:20-cv-00477-ADA Document 83-1 Filed 03/17/21 Page 3 of 4




2021.

        7.     Attached hereto as Exhibit 6 is a true and correct copy of the MPEP section 2181,

retrieved       from       the        United          States      Patent          Office’s     website

(https://www.uspto.gov/web/offices/pac/mpep/s2181.html) on March 14, 2021.

        8.     Attached hereto as Exhibit 7 is a true and correct copy of Plaintiff’s Disclosure of

Extrinsic Evidence and Defendants’ Identification of Extrinsic Evidence, both dated January 27,

2021.

        9.     Attached hereto as Exhibit 8 is a true and correct copy of the October 5, 2007 Non-

Final Rejection, from the file history of U.S. Patent No. 7,424,020. This was retrieved from the

United States Patent Office’s website (https://portal.uspto.gov/pair/PublicPair) on March 13, 2021.

        10.    Attached hereto as Exhibit 9 is a true and correct copy of the February 4, 2008

applicant’s argument, from the file history of U.S. Patent No. 7,424,020. This was retrieved from

the United States Patent Office’s website (https://portal.uspto.gov/pair/PublicPair) on March 13,

2021.

        11.    Attached hereto as Exhibit 10 is a true and correct copy of excerpts from Concise

Telecom Networking Dictionary, dated 2000 and bearing the bates numbers Dell-WSOU-CC-

000008–014.

        12.    Attached here as Exhibit 11 is a true and correct copy of excerpts from

Telecommunications: Glossary of Telecommunication Terms, dated August 7, 1996, retrieved

from https://www.its.bldrdoc.gov/fs-1037/fs-1037c.htm on January 22, 2021 and bearing the bates

numbers Dell-WSOU-CC-000480–485.

        13.    Attached hereto as Exhibit 12 is a true and correct copy of the definitions of “bus

topology”     and   “network     topology,”    retrieved   from   the      ATIS     Telecom   Glossary



                                                  2
       Case 6:20-cv-00477-ADA Document 83-1 Filed 03/17/21 Page 4 of 4




(https://glossary.atis.org) on January 27, 2021 and bearing the bates numbers Dell-WSOU-CC-

000522–524.

      14.     I declare under penalty of perjury that the foregoing is true and correct.

Dated: March 17, 2021
                                             /s/ Brian A. Rosenthal
                                             Brian A. Rosenthal




                                                3
